This is an original action instituted by the petitioner, Burnice Brummett, wherein the petitioner sought a writ of mandamus directed to the district court of Pittsburg county, Oklahoma, to force the dismissal of an action pending in said district court, in cause number 4695.
Heretofore an original petition was filed by petitioner in this court in cause No. A-10613, wherein the petitioner sought to enforce the dismissal of cause No. *Page 212 
4385 in said district court on the grounds that petitioner had not been afforded a speedy trial as contemplated by the Constitution and Statutes of the State of Oklahoma. That of date of April 11, 1945, an order of mandamus was issued by this court for the dismissal of said cause in the district court then pending against this petitioner. Brummitt v. Higgins,80 Okla. Cr. 183, 157 P.2d 922.
Thereafter pursuant to the mandate of this court said cause was dismissed by the district court. Subsequently the county attorney of said county filed a new information charging the petitioner with the commission of the identical crime charged in case No. 4385. The original petition in this cause was then filed.
It appearing to the court that prior to this time and after the petition was assigned for hearing in this court, said cause No. 4695 in the said district court has been dismissed on motion of the county attorney of Pittsburg county, and all questions raised in the petition have become moot, and that this cause should be dismissed.
It is therefore ordered that this cause No. A-10685 be and the same is hereby dismissed for reason that all questions therein raised have become moot.
BAREFOOT, J., concurs. DOYLE, J., not participating.